Citation Nr: 1208035	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the claim of service connection for an acquired psychiatric disorder to include PTSD.  

The Veteran testified at a Decision Review Officer Hearing (DRO) in May 2011; a transcript of that hearing is of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an April 2010 VA Form 9, the Veteran requested a Board hearing at the RO (Travel Board).  In a June 2010 VA Form 9, the Veteran again requested a Travel Board hearing.  In August 2011, he was advised that he could withdraw the Travel Board hearing request or request a videoconference or Central Office hearing.  In October 2011, he responded that he wished to have either a Travel Board or a videoconference hearing. 

As the Veteran had previously requested a Travel Board hearing, he is entitled to this hearing.  38 C.F.R. § 20.703(2011).  Therefore, a remand is necessary to provide the Veteran with the requested hearing. 

Accordingly, the case is REMANDED for the following action: 

The Veteran should be scheduled for a Travel Board hearing at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



